Title: Abigail Adams to Elizabeth and Lucy Cranch, 22 May 1786
From: Adams, Abigail
To: Cranch, Elizabeth,Norton, Elizabeth Cranch,Cranch, Lucy,Greenleaf, Lucy Cranch


     
      Dear Girls
      
       May 22.1786
      
     
     Excuse me I have time only to tell you that I designd to have written, but the captain sails sooner than I expected. I send you some magizines to amuse you, and will continue them to you. Give my Duty to my Honourd Mother and Love to my cousins, to the Germantown family remember me. I have a letter too for milton Hill partly finishd. See what procrastination does, but I wanted to have my letters late, and so I am dissapointed of sending any. I am much hurried just at present. Dont you pitty your cousin, not a female companion of her age. Miss Hamilton, the only one she has had in England, is saild for Philadelphia. I wish for you I am sure every day of my Life. Adieu dear Girls. Love me always as I do you, & believe me ever your affectionate Aunt
     
      AA
     
    